DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Amendment of 09/17/2021.  Claims 62, 93, 95, 100, 118, 128, and 234 have been amended and no claims added. Claims  61-63, 70-72, 75, 77, 81-82, 86, 93, 95, 100-101, 105-106, 112, 117-118, 120- 121, 124, 128-130, 134-136, 138, and 232-234 are currently pending in the instant Application.

Response to Arguments
Applicant’s arguments, see the Remarks, filed 09/17/2021, with respect to the rejection(s) of claim(s) 62 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 112 as detailed below.
In the fifth through seventh pages of remarks, Applicant raises the issue that the new recitations of claim 62 are supported by the instant Specification, points out Figures 4A and 4B, controllable valve 258, control unit 108 and Paragraphs 78, 84 and 85.  Examiner has taken note of the portions of disclosure pointed out by Applicant and acknowledges that the instant disclosed Invention is capable of not delivering incentive agent however respectfully maintains that a specific step occurring subsequent to determining that an assessment does not exceed a threshold and during a subsequent inhalation is not described in such a way as to convey to one skilled that the inventor at the time the application was filed, had possession of the claimed invention method of claim 62.
Applicant’s arguments, see the Remarks, filed 09/17/2021, with respect to the rejection(s) of claim(s) 62 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 1o3 in view of Hillsman as detailed below.


Applicant’s arguments, see the Remarks, filed 09/17/2021, with respect to the outstanding rejections, apart from those of claims 62 and 118, in view of the prior art have been fully considered have been fully considered but they are not persuasive. 
In the fourth page, fourth paragraph of Remarks Applicant raises the issue Trueba discloses that the "multiple bioactive agents may be administered sequentially or simultaneously." and that although Trueba also states that "[m]ultiple compositions can be administered simultaneously or sequentially," (11:4-5), it is apparent from further reading of Trueba that the "compositions" that are sequentially administered by Trueba are all various types of "bioactive agent" and not "flavoring agent."  Examiner respectfully disagrees on the basis that Examiner respectfully maintains that compositions as defined by Trueba are alternately flavoring agents as per Column 3, lines 1-5 of Trueba reciting “compositions, including flavoring […] agents”.
In the firth page, Applicant raises the issue that Trueba never discusses conditions under which the flavoring agent is dispensed.  Examiner respectfully disagrees on the basis that Examiner points out that in Column 5, lines 20-25 Trueba discloses agents including flavoring and bioactive agents to be combined at delivery while Column 11, lines 4-15 recite sequential delivery of active and flavoring agent.
In the fifth page, second paragraph, applicant raises the issue that Shofner discloses a system that assesses an exhalation of a subject, makes adjustments, and administers subsequent boli for inhalation until an assessed parameter is met and on the other hand, claim 61 recites administering an incentive agent during a subsequent inhalation after the assessed parameter is met.  Examiner respectfully points out that as Shofner is drawn to a metered dose inhaler, the step of administering in a 
In page 10 of the Remarks, the first and second paragraphs, Applicant raises the issue that unlike the recitations of claim 234, "activating an indicator to at least one of audibly or vibrationally instruct the subject to maintain a current level of flow through the inhaler during the subsequent inhalation" to indicate a desired level of performance by the subject, Hillsman discloses the opposite condition of activating audio-visual alarms to indicate "deficient patient performance."  Examiner respectfully disagrees on the basis that Examiner maintains that Applicant presents a false dichotomy in that the indicator of Hillsman conveys the same information as the claimed indicator, specifically of a current level of flow to be maintained by a subject.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 62 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 61, 63, 70-72, 75, 77, 81-82, 86, 93, 95, 100, 101 117, 120-121, 124, 128, 129, 138 and 233 are rejected under 35 U.S.C. 103 as being unpatentable over  Shofner et al., US 2005/0066968 in view of Thomas Nilsson, US 6,571,793 and Kenneth E. Trueba, US 6,684,880.
Regarding claim 61, Shofner discloses a method (controlled delivery as per the Abstract), comprising administering at least one active agent to the subject during an inhalation (measured quantity of a medicament is introduced into the inspiratory flow as per the Abstract)  through an inhaler ; assessing (monitoring aerosol mass and size received upon exhalation as per Paragraph 48, by subsystem 3 in Figure 1) of one or more parameters (mass and size) associated with use of the inhaler by the subject from an exhalation by the subject (recited) and actuating (generating as per Paragraph 6) a release mechanism (bolus generator 2 in Figure 1 as per Paragraph 2) to administer at least one active agent to the subject during a subsequent inhalation by the subject in response to assessing the one or more parameters associated with use of the inhaler from the exhalation by the subject  (administering the at least one active agent during the subsequent inhalation by the subject as per Paragraph 27 in coordination with selectively adjusting, the volume or mass concentration of each subsequent bolus).  Shofner does not disclose administering at least one incentive agent to the subject in coordination with administering the at least one active agent during the subsequent inhalation by the subject.  Shofner does not disclose said assessing one or more parameters to include at least assessing whether a ratio of tidal volume over total lung capacity of the subject exceeds a predetermined threshold that indicates that the least one active agent was administered to a deep lung tissue during the inhalation by the subject upon determining that the assessment of the ratio of tidal volume over total lung capacity of the subject determined from the exhalation of the subject exceeds the predetermined threshold that indicates that at least one active agent was administered to the deep lung tissue, then actuating a release mechanism to administer  at least one incentive agent to the subject during a subsequent inhalation by the subject.
Nilsson teaches assessing (setting a dose delivery time as per Column 8, lines 6-14 and 24-34, the time being representative of inhalation volume over total lung volume as shown in Figure 9) whether a ratio of tidal volume (inhalation volume as shown in Figure 9, an instantaneous tidal volume) over total lung capacity (total inhalation volume as recited) of the subject exceeds a predetermined threshold (that corresponding to the lower threshold of range 32 in Figure 9, as per Column 8, lines 24-  that indicates that the at least one active agent was administered to a deep lung tissue  (transport to the deep lung as recited) during the inhalation by the subject.
Nilsson and Shofner are analogous in that both are from the field of methods of controlling inhalers.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to modify the method of Shofner to comprise assessing whether a ratio of tidal volume over total lung capacity of the subject exceeds a predetermined threshold that indicates that the least one active agent was administered to a deep lung tissue during the inhalation by the subject as taught by Nilsson.  It would have been obvious to do so for the purpose as taught by Nilsson of achieving delivery to either local or deep lung regions for optimal therapeutic effect (as per Column 1, lines 27-37 and Column 2, lines 63-67).  
Trueba teaches a method of operating an inhaler (delivering agent as per Column 1, lines, 51-58, using the embodiment of 20 in Figures 1-3 which is an inhaler as per Column 8, lines 49-55) comprising actuating a release mechanism (election of droplets by an ejection head as per Column 9, lines 28-37) to administer at least one incentive agent (as in the embodiment of Column 11, lines 4-14 where multiple compositions are dispensed simultaneously or sequentially and a flavoring agent is dispensed, thus an incentive agent) to the subject in coordination (simultaneously or sequentially) with administering at least one active agent, during inhalation (as per Column 6, lines 52-58), the administering being by way of multiple reservoirs, 40-46 and multiple aerosolizing means 50-56.
Trueba and Shofner are analogous in that both are from the field of methods of controlling inhalers.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to modify the method of Shofner to comprise administering at least one incentive agent to the subject in coordination with administering the at least one active agent as taught by Trueba, such as would occur during each inhalation thus during the subsequent inhalation by the subject, and accordingly to modify the system of Shofner to comprise a further reservoir and upon determining that the assessment of the ratio of tidal volume over total lung capacity of the subject determined from the exhalation of the subject exceeds the predetermined threshold that indicates that at least one active agent was administered to the deep lung tissue.  Further actuation to administer incentive agent would occur during any inhalation in the modified Shofner, thus during a subsequent instance of inhalation the modified Shofner comprises then actuating a release mechanism to administer  at least one incentive agent to the subject during a subsequent inhalation by the subject.  That is the administering at least one incentive agent would occur regardless of whether the at least one active agent was predicted to be administered to the deep lung tissue thus the contingency of indicates that at least one active agent was administered to the deep lung tissue is met.  It would have been obvious to do so for the purpose as taught by Trueba of administering a flavoring agent thus providing agent with an advantageously desirable flavor as would be understood by one of ordinary skill in the art in view of Trueba in that the flavoring agent therein (as in the embodiment of Column 11, lines 4-14) is distinct from the active agent thus is intended to provide a desired flavor.

Regarding claim 63, said assessing one or more parameters associated with use of the inhaler by the subject from an exhalation by the subject of Shofner comprises assessing one or more parameters (mass and size received upon exhalation as per Paragraph 48 of Shofner) associated with a quantity (the recited mass) of the at least one active agent that is included in an exhalant of the subject inhalation.
Regarding claim 70, said assessing one or more parameters associated with use of the  inhaler by the subject from an exhalation by the subject of Shofner comprises assessing a time period associated with an exhalation cycle through the inhaler.
Regarding claim 71, assessing one or more parameters associated with use of the inhaler by the subject from an exhalation by the subject of Shofner comprises assessing if at least one value (inspired mass as per Paragraph 58 of Shofner) associated with a respiration parameter from the exhalation (by way of being equal to the sum of expired mass and deposited mass) by the subject meets or exceeds a threshold value (expired mass).
Regarding claim 72, said assessing one or more parameters associated with use of the a inhaler by the subject from an exhalation by the subject of Shofner comprises assessing if at least one value associated with a quantity of the at least one active agent that is included in an exhalant (exhaled mass as per Paragraph 58 of Shofner) of the subject that was administered during one or more previous inhalations by the subject meets or exceeds a threshold value (inhaled mass, the two being compared to determine deposited mass as recited).
Regarding claim 75 the assessing one or more parameters associated with use of the a inhaler by the subject from an exhalation by the subject of Shofner comprises assessing one or more values associated with one or more exhalation (exhaled mass as per Paragraph 58) parameters from an exhalation by the subject and estimating a quantity of the at least one active agent that has been effectively delivered (the deposited mass as recited in paragraph 58, determined by subtracting expired mass from inspired mass) during one or more previous inhalations by the subject.
Regarding claim 77, said assessing one or more parameters associated with use of the a inhaler by the subject from an exhalation by the subject of Shofner comprises assessing one or more values associated with one or more exhalation(exhaled mass as per Paragraph 58 of Shofner) parameters from an exhalation by the subject and estimating a quantity of the at least one incentive agent that will be effectively delivered during one or more subsequent inhalations by the subject (selectively 
Regarding claim 81, said method further comprises administering the at least one active agent to the subject (administering the at least one active agent during the subsequent inhalation by the subject as per Paragraph 27 of Shofner in coordination with selectively adjusting, the volume or mass concentration of each subsequent bolus) during a subsequent inhalation by the subject when at least one value associated with a respiration parameter (inspired mass as per Paragraph 58) meets or exceeds a threshold value (expired mass).
Regarding claim 82, said method further comprises: administering the at least one active agent to the subject (administering the at least one active agent during the subsequent inhalation by the subject as per Paragraph 27 of Shofner in coordination with selectively adjusting, the volume or mass concentration of each subsequent bolus) during a subsequent inhalation by the subject when at least one value associated with an inhalation  (inspired mass as per Paragraph 58) parameter meets or exceeds a threshold value (expired mass).
Regarding claim 86, said actuating a release mechanism (of the modified Shofner comprising actuating to release incentive agent as taught by Trueba) to administer at least one incentive agent to the subject during the subsequent inhalation by the subject comprises actuating a release mechanism (that of the modified Shofner comprising actuating to release incentive agent as taught by Trueba) to administer the at least one incentive agent after the at least one active agent is administered (the incentive agent of Trueba, of the subsequent breath being delivered after active agent delivery in the relative antecedent breath in the modified Shofner).
Regarding claim 93, said actuating a release mechanism (of the modified Shofner comprising actuating to release incentive agent as taught by Trueba) to administer at least one incentive agent to the subject during the subsequent inhalation by the subject comprises actuating a release mechanism to administer the at least one incentive agent (that of Trueba in the modified Shofner as detailed regarding claim 61 above) in a quantity that is based on the assessed quantity of the at least one active agent that was delivered to the subject (as in the embodiment of Column 11, lines 4-14 of Trueba where multiple compositions are dispensed simultaneously and a flavoring agent is dispensed, thus the duration  and quantity of the incentive agent being limited to dose duration of the bioactive agent).
Regarding claim 95, said actuating a release mechanism (of the modified Shofner comprising actuating to release incentive agent as taught by Trueba) to administer at least one incentive agent to the subject during the subsequent inhalation by the subject comprises actuating a release mechanism (that of the modified Shofner comprising actuating to release incentive agent as taught by Trueba) to administer the at least one incentive agent in response to assessing at least one value associated with a respiration parameter associated with use of the inhaler (as in the embodiment of Column 11, lines 4-14 of Trueba where multiple compositions are dispensed simultaneously and a flavoring agent is dispensed, thus the duration  and quantity of the incentive agent being limited to dose duration of the bioactive agent, the administering the at least one active agent during the subsequent inhalation by the subject as per Paragraph 27 of Shofner being in coordination with selectively adjusting, the volume or mass concentration of each subsequent bolus).
Regarding claim 100, said actuating a release mechanism (of the modified Shofner comprising actuating to release incentive agent as taught by Trueba) to administer the at least one incentive agent to the subject comprises actuating a release mechanism (that of the modified Shofner comprising actuating to release incentive agent as taught by Trueba) to administer the at least one incentive agent to the subject (that of Trueba in the modified Shofner as detailed regarding claim 61 above)  when at least one other value associated with a respiration parameter assessed from the exhalation by the subject (expired particle size as per Paragraph 14) meets or exceeds a threshold value (1 micrometer as per Paragraph 12).
Regarding claim 101, Shofner discloses a method (controlled delivery as per the Abstract), comprising administering at least one active agent to the subject during an inhalation (measured quantity of a medicament is introduced into the inspiratory flow as per the Abstract)  through an inhaler (system 1 as per Paragraph 26, a bolus generator for inhalation thus an inhaler); assessing (monitoring aerosol mass and size received upon exhalation as per Paragraph 48, by subsystem 3 in Figure 1) of one or more parameters (mass and size) associated with use of the inhaler by the subject from an exhalation by the subject (recited) and actuating (generating as per Paragraph 6) a release mechanism (bolus generator 2 in Figure 1 as per Paragraph 2) to administer at least one active agent to the subject during a subsequent inhalation by the subject in response to assessing the one or more parameters associated with use of the inhaler from the exhalation by the subject  (administering the at least one active agent during the subsequent inhalation by the subject as per Paragraph 27 in coordination with selectively adjusting, the volume or mass concentration of each subsequent bolus).  Shofner does not disclose administering at least one incentive agent to the subject in coordination with administering the at least one active agent during the subsequent inhalation by the subject.  Shofner does not disclose said assessing one or more parameters to include at least assessing whether a ratio of tidal volume over total lung capacity of the subject indicates that the least one active agent was administered to a deep lung tissue during the inhalation by the subject upon determining that the assessment of the ratio of tidal volume over total lung capacity of the subject determined from the exhalation of the subject exceeds the predetermined threshold that indicates that at least one active agent was administered to the deep lung tissue, then actuating a release mechanism to administer  at least one incentive agent to the subject during a subsequent inhalation by the subject.
 assessing (setting a dose delivery time as per Column 8, lines 6-14 and 24-34, the time being representative of inhalation volume over total lung volume as shown in Figure 9) whether a ratio of tidal volume (inhalation volume as shown in Figure 9, an instantaneous tidal volume) over total lung capacity (total inhalation volume as recited) of the subject exceeds a predetermined threshold (that corresponding to the lower threshold of range 32 in Figure 9, as per Column 8, lines 24-34)  that indicates that the at least one active agent was administered to a deep lung tissue  (transport to the deep lung as recited) during the inhalation by the subject.
Nilsson and Shofner are analogous in that both are from the field of methods of controlling inhalers.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to modify the method of Shofner to comprise assessing whether a ratio of tidal volume over total lung capacity of the subject exceeds a predetermined threshold that indicates that the least one active agent was administered to a deep lung tissue during the inhalation by the subject as taught by Nilsson.  It would have been obvious to do so for the purpose as taught by Nilsson of achieving delivery to either local or deep lung regions for optimal therapeutic effect (as per Column 1, lines 27-37 and Column 2, lines 63-67).  
Trueba teaches a method of operating an inhaler (delivering agent as per Column 1, lines, 51-58, using the embodiment of 20 in Figures 1-3 which is an inhaler as per Column 8, lines 49-55) comprising actuating a release mechanism (election of droplets by an ejection head as per Column 9, lines 28-37) to administer at least one incentive agent (as in the embodiment of Column 11, lines 4-14 where multiple compositions are dispensed simultaneously or sequentially and a flavoring agent is dispensed, thus an incentive agent) to the subject in coordination (simultaneously or sequentially) with administering at least one active agent, during inhalation (as per Column 6, lines 52-58), the administering being by way of multiple reservoirs, 40-46 and multiple aerosolizing means 50-56.
upon determining that the assessment of the ratio of tidal volume over total lung capacity of the subject determined from the exhalation of the subject exceeds the predetermined threshold that indicates that at least one active agent was administered to the deep lung tissue. Further actuation to administer incentive agent would occur during any inhalation in the modified Shofner, thus during a subsequent instance of inhalation the modified Shofner comprises then actuating a release mechanism to administer  at least one incentive agent to the subject during a subsequent inhalation by the subject.  That is the administering at least one incentive agent would occur regardless of whether the at least one active agent was predicted to be administered to the deep lung tissue thus the contingency of indicates that at least one active agent was administered to the deep lung tissue is met.  It would have been obvious to do so for the purpose as taught by Trueba of administering a flavoring agent thus providing agent with an advantageously desirable flavor as would be understood by one of ordinary skill in the art in view of Trueba in that the flavoring agent therein (as in the embodiment of Column 11, lines 4-14) is distinct from the active agent thus is intended to provide a desired flavor.

Regarding claim 117, said method further comprises accepting information (the regimen prescribed by a physician as per Paragraph 10 of Shofner) associated with one or more parameters associated with the subject.
Regarding claim 120, the accepting information associated with one or more parameters associated with the subject of Shofner comprises accepting information associated with one or more parameters associated with the subject  (the regimen being that of aerosol bolus to be inhaled thus a physical parameter of the subject) and using the information in combination with one or more delivery parameters to estimate a quantity of the active agent that will be effectively delivered to the subject (ongoing automated diagnoses being used to optimize treatment as per Paragraph 10 of Shofner).
Regarding claim 121, said method further comprises determining a quantity of the at least one active agent that has been previously administered (determining mass deposited as per Paragraph 58 of Shofner) to the subject based on the one or more parameters assessed from the exhalation by the subject and administering an adjusted amount of the at least one  active agent to the subject during a subsequent inhalation by the subject based on the determined quantity of the at least one active agent that has been previously administered (administering the at least one active agent during the subsequent inhalation by the subject as per Paragraph 27 in coordination with selectively adjusting, the volume or mass concentration of each subsequent bolus).  
Regarding claim 124, said method further comprises administering a powdered active agent (powder feedstock as per Paragraph 11 of Shofner) to the subject during a subsequent inhalation by the subject in response to assessing the one or more parameters associated with use of the inhaler from the exhalation by the subject
Regarding claim 128, said method further comprises administering at least one active agent during a subsequent inhalation  (administering the at least one active agent during the subsequent inhalation by the subject as per Paragraph 27 os Shofner) to the subject including actuating at least one controllable valve (as per Paragraph 16 of Shofner) to release the at least one active agent from at least one aerosol canister (26 as per Paragraphs 11 and 31) during a subsequent inhalation by the subject in response to assessing the one or more parameters associated with use of the inhaler from the exhalation by the subject (administering the at least one active agent during the subsequent inhalation by the subject as per Paragraph 27 in coordination with selectively adjusting, the volume or mass concentration of each subsequent bolus).
Regarding claim 129, said assessing one or more parameters associated with use of the a inhaler by the subject from an exhalation by the subject of Shofner comprises: assessing a quantity of the at least one active agent that was administered to the subject (determining mass deposited as per Paragraph 58 of Shofner)  and then repeating the administration of the at least one active agent until a preselected quantity of the at least one active agent is administered to the subject (administering the at least one active agent during the subsequent inhalation by the subject as per Paragraph 27 in coordination with selectively adjusting, the volume or mass concentration of each subsequent bolus).
Regarding claim 136, said method further comprises predicting one or more locations in the pulmonary tract (as per Paragraph 56 of Shofner, making calculations which take into account the polydisperse nature of the particles of the bolus and thereby provide accurate and precise indication of the disposition of the particles within the pulmonary tract) of the subject where the at least one active agent was delivered in response to the one or more parameters associated with use of the inhaler by the subject from the exhalation by the subject 
Regarding claim 138, said method further comprises adjusting (as per Paragraph 27 of Shofner in coordination with selectively adjusting, the volume or mass concentration of each subsequent bolus) at least one administration of the at least one active agent to the subject during a subsequent inhalation by the subject to adjust an administration location of the at least one active agent in response to the predicted one or more locations in the pulmonary tract (as per Paragraph 57, modification of size thus location of delivery).
Regarding claim 233, said actuating a release mechanism to administer at least one incentive agent to the subject during the subsequent inhalation by the subject comprises actuating a release mechanism to administer at least one incentive agent (that of Trueba in the modified Shofner as detailed regarding claim 61 above) to the subject in coordination with administering the at least one active agent during the subsequent inhalation by the subject (as in the embodiment in Trueba of Column 11, lines 4-14 where multiple compositions are dispensed sequentially  and a flavoring agent is dispensed, thus an incentive agent).

Claims 105, 106, 111, 112, 118 and 234 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shofner, Nilsson and Trueba as applied to claim 61 above in view of Deane Hillsman, US 4,984,158.
Regarding claim 105, Shofner discloses displaying data products (as per Paragraph 36 of Shofner) however does not disclose displaying via an indicator incorporated into the inhaler a comparison of the ratio of tidal volume over total lung capacity with one or more levels associated with the one or more respiration parameters.
Hillsman teaches displaying  (displaying as per Column 6, lines 34-50) via an indicator (screens 8 and 10) incorporated into an inhaler (operably coupled with MDI device 1 and provided as an assembly there with thus incorporated into said assembly which is an inhaler)  that is visible to the subject during exhalation (visually prompting the subject during exhalation as per Column 4, lines 16-28) through the inhaler (through the recited MDI) a comparison of a ratio analogous to that of Nilsson in the modified Shofner as detailed regarding claim 61 above (as shown in Figure 6, at cursor 48, displaying inhaled volume as a portion of total volume as per Column 9, lines 32-40) with one or more levels (expiration waveform 47) associated with the one or more respiration parameters (rate of expiration).
	Hillsman and Shofner are analogous in that both are from the field of methods of controlling inhalers.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to modify the method of Shofner to include displaying via an indicator incorporated into the inhaler that is visible to the subject during exhalation through the inhaler a comparison of the ratio with one or more levels associated with the one or more respiration parameters, accordingly modifying the inhaler of Shofner to include the indicator of Hillsman.  It would have been obvious to do so for the purpose, as taught by Hillsman in the Abstract thereof of providing feedback for improved patient performance. 

Regarding claim 106, Shofner does not disclose said method wherein the displaying via an indicator incorporated into the inhaler a comparison of an assessed value associated with one or more respiration parameters assessed from the exhalation by the subject with one or more levels associated with the one or more respiration parameters comprises: displaying via an indicator incorporated into the inhaler a comparison of the assessed value associated with one or more respiration parameters assessed from the exhalation by the subject to a range of levels associated with the one or more respiration parameters and instructing the subject to achieve a value of the one or more respiration parameters that is within a range of threshold levels associated with the one or more respiration parameters.
displaying a comparison of an assessed value (display of information that symptoms are increasing as per Column 12, lines 20-30) associated with one or more respiration parameters (symptoms increasing in spite of administration as recited thus associated with detected inhalation) with one or more levels associated with the one or more respiration parameters the displaying a comparison of an assessed value associated with one or more respiration parameters with one or more levels associated with the one or more respiration parameters comprises displaying a comparison of the assessed value  (display of information that symptoms are increasing as per Column 12, lines 20-30) associated with one or more respiration parameters to a range of levels (symptoms increasing in spite of administration  as recited thus associated with detected inhalation, as when a range of dosages is the therapeutic amount as per Column 12, lines 5-9) associated with the one or more respiration parameters and instructing the subject to achieve a value of the one or more respiration parameters that is within a range of threshold levels associated with the one or more respiration parameters (as when display screen 105 includes desired dosages as per Column 11, lines 41-49).
Trueba and Shofner are analogous in that both are from the field of methods of controlling inhalers.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to modify the method of Shofner to have the respiration parameters thereof include the respiration parameters of Trueba and to comprise displaying said respiration parameters via an indicator incorporated into the inhaler (the indicator of Hillman as detailed regarding claim 105 above).  It    would have been obvious to do so for the purpose of providing decision support to a clinician prescribing use of the inhaler (as per Column 12 lines 20-30 of Trueba reciting display to a healthcare professional for consideration and appropriate action). 
Regarding claim 112, said method further comprises instructing the subject (prescribing a bolus to be inhaled as per Paragraph 37 of Shofner) to achieve one or more values (the value of mass associated with one or more respiration parameters. Shofner does not disclose instructing the subject to decrease a volume of flow during an exhalation cycle through one or more flow channels disposed within the inhaler.
Hillsman teaches instructing  the subject to decrease a volume of flow during an exhalation cycle (by displaying desired breath profile as shown in Figure 7a, relative to cursor 48 thus indicating expiratory flow rate being controlled as per Column 5, lines 39-48 with encouraging of a patient to have performance follow a dotted line thus alternately encouraging to decrease a volume of flow during exhalation when the achieved volume of flow exceeds that desired profile) through one or more flow channels (the mouthpiece, 4 in Hillsman, analogous to the breathing tube of Shofner) disposed within the inhaler (the recited MDI)
Hillsman and Shofner are analogous in that both are from the field of methods of controlling inhalers.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to modify the method of Shofner to include instructing the subject to decrease a volume of flow during an exhalation cycle through one or more flow channels disposed within the inhaler, accordingly modifying the inhaler of Shofner to include the indicator of Hillsman.  It would have been obvious to do so for the purpose, as taught by Hillsman in the Abstract thereof of providing feedback for improved patient performance.

Regarding claim 118, in the modified Shofner as detailed regarding claim 61 above the source of the total lung capacity is unclear thus the modified Shofner does not disclose said method comprising accepting an actual total lung capacity associated with the subject and wherein assessing whether a ratio of tidal volume over total lung capacity of the subject exceeds a predetermined threshold comprises assessing whether a ratio of tidal volume over the actual total lung capacity of the subject exceeds the predetermined threshold.
accepting an actual total lung capacity associated with the subject (total lung capacity 30 as per Column 8, lines 25-35 as when input to a computer as recited) for biofeedback in use of a metered dose inhaler (as per the Abstract of Hillsman).
Hillsman and Shofner are analogous in that both are from the field of methods of controlling inhalers.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to modify the method of Shofner to include accepting an actual total lung capacity associated with the subject as taught by Hillsman thus resulting in Shofner comprising   accepting an actual total lung capacity associated with the subject and wherein assessing whether a ratio of tidal volume over total lung capacity of the subject exceeds a predetermined threshold comprises (as detailed regarding claim 61 above) assessing whether a ratio of tidal volume over the actual total lung capacity of the subject exceeds the predetermined threshold.  It would have been obvious to do so for the purpose, of achieving a total lung capacity value for comparison as required by the modified Hillsman as detailed regarding claim 61 above in a known, art-recognized manner.

Claim 232 is rejected under 35 U.S.C. 103 as being unpatentable over Shofner, Nilsson, Trueba and Hillsman.  Shofner discloses a method (controlled delivery as per the Abstract), comprising administering at least one active agent to the subject during an inhalation (measured quantity of a medicament is introduced into the inspiratory flow as per the Abstract), assessing (monitoring aerosol mass and size received upon exhalation as per Paragraph 48, by subsystem 3 in Figure 1) of one or more parameters (mass and size) associated with use of the inhaler by the subject from an exhalation through the inhaler by the subject (recited).  Shofner does not disclose said assessing one or more parameters to include at least assessing whether a ratio of tidal volume over total lung capacity of the subject to indicate that the least one active agent was administered to a deep lung tissue during the inhalation by the subject upon determining that the assessment of the ratio of tidal volume over total lung capacity of the subject determined from the exhalation of the subject exceeds the predetermined threshold that indicates that at least one active agent was administered to the deep lung tissue, then actuating a release mechanism to administer  at least one incentive agent to the subject during a subsequent inhalation by the subject. Shofner discloses displaying data products (as per Paragraph 36 ) however does not disclose displaying via an indicator incorporated into the inhaler a comparison of the ratio of tidal volume over total lung capacity with one or more levels associated with the one or more respiration parameters.
Nilsson teaches assessing (setting a dose delivery time as per Column 8, lines 6-14 and 24-34, the time being representative of inhalation volume over total lung volume as shown in Figure 9) whether a ratio of tidal volume (inhalation volume as shown in Figure 9, an instantaneous tidal volume) over total lung capacity (total inhalation volume as recited) of the subject exceeds a predetermined threshold (that corresponding to the lower threshold of range 32 in Figure 9, as per Column 8, lines 24-34)  that indicates that the at least one active agent was administered to a deep lung tissue  (transport to the deep lung as recited) during the inhalation by the subject.
Nilsson and Shofner are analogous in that both are from the field of methods of controlling inhalers.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to modify the method of Shofner to comprise assessing whether a ratio of tidal volume over total lung capacity of the subject exceeds a predetermined threshold that indicates that the least one active agent was administered to a deep lung tissue during the inhalation by the subject as taught by Nilsson.  It would have been obvious to do so for the purpose as taught by Nilsson of achieving delivery to either local or deep lung regions for optimal therapeutic effect (as per Column 1, lines 27-37 and Column 2, lines 63-67).  
Trueba teaches a method of operating an inhaler (delivering agent as per Column 1, lines, 51-58, using the embodiment of 20 in Figures 1-3 which is an inhaler as per Column 8, lines 49-55) comprising actuating a release mechanism (election of droplets by an ejection head as per Column 9, lines 28-37) to administer at least one incentive agent (as in the embodiment of Column 11, lines 4-14 where multiple compositions are dispensed simultaneously or sequentially and a flavoring agent is dispensed, thus an incentive agent) to the subject in coordination (simultaneously or sequentially) with administering at least one active agent, during inhalation (as per Column 6, lines 52-58), the administering being by way of multiple reservoirs, 40-46 and multiple aerosolizing means 50-56.
Trueba and Shofner are analogous in that both are from the field of methods of controlling inhalers.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to modify the method of Shofner to comprise administering at least one incentive agent to the subject in coordination with administering the at least one active agent as taught by Trueba, such as would occur during each inhalation thus during the subsequent inhalation by the subject, and accordingly to modify the system of Shofner to comprise a further reservoir and aerosolizing means as taught by Trueba.  Said administering at least one incentive agent would occur during any inhalation by the subject in the modified method of Shofner thus would occur upon determining that the assessment of the ratio of tidal volume over total lung capacity of the subject determined from the exhalation of the subject exceeds the predetermined threshold that indicates that at least one active agent was administered to the deep lung tissue.  Further actuation to administer incentive agent would occur during any inhalation in the modified Shofner, thus during a subsequent instance of inhalation the modified Shofner comprises then actuating a release mechanism to administer  at least one incentive agent to the subject during a subsequent inhalation by the subject.  .  That is the administering at least one incentive agent would occur regardless of whether the at least one active agent was predicted to be administered to the deep lung tissue thus the contingency of indicates that at least one active agent was administered to the deep lung tissue is met.  It would have been obvious to do so for the purpose as taught by Trueba of administering a flavoring  (as in the embodiment of Column 11, lines 4-14) is distinct from the active agent thus is intended to provide a desired flavor.
Hillsman teaches displaying  (displaying as per Column 6, lines 34-50) via an indicator (screens 8 and 10) incorporated into an inhaler (operably coupled with MDI device 1 and provided as an assembly there with thus incorporated into said assembly which is an inhaler)  that is visible to the subject during exhalation (visually prompting the subject during exhalation as per Column 4, lines 16-28) through the inhaler (through the recited MDI) a comparison of a ratio analogous to that of Nilsson in the modified Shofner as detailed regarding claim 61 above (as shown in Figure 6, at cursor 48, displaying inhaled volume as a portion of total volume as per Column 9, lines 32-40) with one or more levels (expiration waveform 47) associated with the one or more respiration parameters (rate of expiration).
Hillsman and Shofner are analogous in that both are from the field of methods of controlling inhalers.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to modify the method of Shofner to include displaying via an indicator incorporated into the inhaler a comparison of the one or more values with one or more threshold levels associated with the at least one respiration parameter, accordingly modifying the inhaler of Shofner to include the indicator of Hillsman.  It would have been obvious to do so for the purpose, as taught by Hillsman in the Abstract thereof of providing feedback for improved patient performance.

Regarding claim 234, Shofner does not disclose said method comprising upon determining that the assessment of the ratio of tidal volume over total lung capacity of the subject determined from the exhalation of the subject indicates that at least one active agent will be administered to the deep lung tissue during the subsequent inhalation, then actuating an indicator to audibly or vibrationally instruct the subject to maintain a current level of flow through the inhaler during the subsequent inhalation.
Hillsman teaches actuating an indicator (providing a prompt via sound generator 11 as per Column 11, lines 40-45) audibly or vibrationally (via sound generator 11 as per Column 11, lines 40-45) to instruct the subject to maintain (a visual and/or audio prompt signal instructing the patient to begin inspiration through the inhaler during the subsequent inhalation as per Column 10, lines 9-17) a current level of flow (the recited linear, constant flow pattern of Column 5, lines 9-17).
Hillsman and Shofner are analogous in that both are from the field of methods of controlling inhalers.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to modify the method of Shofner to include actuating an indicator to audibly or vibrationally instruct the subject to maintain a current level of flow through the inhaler during the subsequent inhalation, accordingly modifying the inhaler of Shofner to include the sound generator of Hillsman.  Said instructing would occur in the modified Nilsson upon determining that the assessment of the ratio of tidal volume over total lung capacity of the subject determined from the exhalation of the subject indicates that at least one active agent will be administered to the deep lung tissue during the subsequent inhalation as the determining and instructing would occur during each administration in the modified Nilsson thus the instructing would occur on a relative subsequent administration upon determination during a previous administration.  It would have been obvious to do so for the purpose, as taught by Hillsman in the Abstract thereof of providing feedback for improved patient performance.

Claims 130, 134 and 135 are rejected under 35 U.S.C. 103 as being unpatentable over Shofner, Nilsson and Trueba as applied to claim 61 above in view of Barbara S. Fox, US 2003/0111088.
Regarding claim 130, said actuating a release mechanism to administer at least one incentive agent to the subject during the subsequent inhalation by the subject comprises actuating a release mechanism to administer at least one incentive agent (that of Trueba in the modified Shofner as detailed regarding claim 61 above) to the subject during the subsequent inhalation by the subject (as in the embodiment in Trueba of Column 11, lines 4-14 where multiple compositions are dispensed simultaneously or sequentially  and a flavoring agent is dispensed, thus an incentive agent).  However the modified Shofner does not disclose said incentive agent comprising nicotine.
Fox teaches nicotine (as per Paragraph 63) as an agent for inhalation and for improving compliance thus effectively as an incentive agent.
Fox and Shofner are analogous in that both are from the field of methods of using inhalers.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to Shofner to comprise nicotine as an incentive agent as taught by Fox.  It would have been obvious to do so for the purpose of improving compliance (as per Paragraph 63 of Fox).

Regarding claims 134 and 135, said method further comprises assessing a quantity of the at least one incentive agent comprising nicotine that was administered to the subject (in the modified Shofner, as per Paragraph 58 of Shofner) and then repeating the administration of the at least one incentive agent comprising nicotine until a preselected quantity of the at least one incentive agent comprising nicotine is administered to the subject (administering the at least one active agent during the subsequent inhalation by the subject as per Paragraph 27 in coordination with selectively adjusting, the volume or mass concentration of each subsequent bolus).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


NED T. HEFFNER
Examiner
Art Unit 3785

/N.T.H/Examiner, Art Unit 3785                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      
/MICHAEL J TSAI/Primary Examiner, Art Unit 3619